Name: COMMISSION REGULATION (EC) No 2554/95 of 30 October 1995 fixing the export refunds on products processed from cereals and rice
 Type: Regulation
 Subject Matter: foodstuff;  trade policy;  plant product
 Date Published: nan

 31 . 10 . 95 EN Official Journal of the European Communities No L 260/57 COMMISSION REGULATION (EC) No 2554/95 of 30 October 1995 fixing the export refunds on products processed from cereals and rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, criteria to be taken into account when the refund on these products is being calculated ; Having regard to the Treaty establishing the European Community, whereas the refund to be granted in respect of certain processed products should be graduated on the basis of the ash, crude fibre, tegument, protein, fat and starch content of the individual product concerned, this content being a particularly good indicator of the quantity of basic product actually incorporated in the processed product ; Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Regulation (EC) No 1 863/95 (2), and in particular Article 13 (3) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EC) No 1 530/95 (4), and in particular Article 14 (3) thereof, Whereas there is no need at present to fix an export refund for manioc, other tropical roots and tubers or flours obtained therefrom, given the economic aspect of potential exports and in particular the nature and origin of these products ; whereas, for certain products processed from cereals, the insignificance of Community participa ­ tion in world trade makes it unnecessary to fix an export refund at the present time ; Whereas Article 13 of Regulation (EEC) No 1766/92 and Article 14 of Regulation (EEC) No 1418/76 provide that the difference between quotations or prices on the world market for the products listed in Article 1 of those Regu ­ lations and prices for those products within the Commu ­ nity may be covered by an export refund ; Whereas the world market situation or the specific requi ­ rements of certain markets may make it necessary to vary the refund for certain products according to destination ; Whereas the refund must be fixed once a month ; whereas it may be altered in the intervening period ;Whereas Article 14 of Regulation (EEC) No 1418/76 provides that when refunds are being fixed account must be taken of the existing situation and the future trend with regard to prices and availabilities of cereals, rice and broken rice on the Community market on the one hand and prices for cereals, rice, broken rice and cereal products on the world market on the other ; whereas the same Articles provide that it is also important to ensure equilibrium and the natural development of prices and trade on the markets in cereals and rice and, furthermore , to take into account the economic aspect of the proposed exports, and the need to avoid disturbances on the Community market ; Whereas Council Regulation (EEC) No 990/93 (% as amended by Regulation (EC) 1380/95 Q, prohibits trade between the European Community and the Federal Repu ­ blic of Yugoslavia (Serbia and Montenegro) ; whereas this prohibition does not apply in certain situations as comprehensively listed in Articles 2, 4, 5 and 7 thereof ; whereas account should be taken of this fact when fixing the refunds : Whereas Article 4 of Council Regulation (EC) No 1518/95 (% on the import and export system for products processed from cereals and from rice defines the specific Whereas certain processed maize products may undergo a heat treatment following which a refund might be granted that does not correspond to the quality of the product ; whereas it should therefore be specified that on these products, containing pregelatinized starch, no export refund is to be granted ;(') UJ INO L i8i , i . /. p . zi . (2) OJ No L 179, 29 . 7. 1995, p . 1 . (3) OJ No L 166, 25. 6. 1976, p . 1 . (&lt;) OJ No L 148 , 30 . 6. 1995 , p . 5 . 0 OJ No L 147, 30 . 6. 1995, p. 55. (s) OJ No L 102, 28 . 4. 1993, p . 14 . 0 OJ No L 138 , 21 . 6 . 1995, p. 1 . No L 260/58 I EN I Official Journal of the European Communities 31 . 10 . 95 (c) of Regulation (EEC) No 1418/76 and subject to Regu ­ lation (EC) No 1518/95 are hereby fixed as shown in the Annex to this Regulation . Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 The export refunds on the products listed in Article 1 (1 ) (d) of Regulation (EEC) No 1766/92 and in Article 1 (1 ) Article 2 This Regulation shall enter into force on 1 November 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 October 1995. For the Commission Franz FISCHLER Member of the Commission 31 . 10 . 95 EN Official Journal of the European Communities No L 260/59 ANNEX to the Commission Regulation of 30 October 1995 fixing the export refunds on products processed from cereals and rice (ECU/tonne) (ECU/tonne) Product code Refund (') Product code Refund (') 1102 20 10 200 (2) 65,59 1104 23 10 100 70,28 1102 20 10 400 (2) 56,22 1104 23 10 300 53,88 1102 20 90 200 (2) 56,22 1104 29 11 000 0,00 1102 90 10 100 22,71 1104 29 51 000 0,00 1102 90 10 900 15,44 1104 29 55 000 0,00 1102 90 30 100 37,64 1104 30 10 000 0,00 1103 12 00 100 37,64 1104 30 90 000 11,71 1103 13 10 100 (2) 84,33 1107 10 11 000 0,00 1103 13 10 300 (2) 65,59 1107 10 91 000 26,95 1103 13 10 500 (2) 56,22 1108 11 00 200 0,00 1103 13 90 100 (2) 56,22 1108 11 00 300 0,00 1103 19 10 000 36,04 1108 12 00 200 74,96 1103 19 30 100 23,47 1108 12 00 300 74,96 1103 21 00 000 0,00 1108 13 00 200 52,46 1103 29 20 000 15,44 1108 13 00 300 52,46 1104 11 90 100 22,71 1108 19 10 200 69,92 1104 12 90 100 41,82 1108 19 10 300 69,92 1104 12 90 300 33,46 1109 00 00 100 0,00 1104 19 10 000 0,00 1702 30 51 000 (3) 73,44 1104 19 50 110 74,96 1702 30 59 000 (3) 56,22 1104 19 50 130 60,91 1702 30 91 000 73,44 1104 21 10 100 22,71 1702 30 99 000 56,22 1104 21 30 100 22,71 1702 40 90 000 56,22 1104 21 50 100 30,28 1702 90 50 100 73,44 1104 21 50 300 24,22 1702 90 50 900 56,22 1104 22 10 100 33,46 1 702 90 75 000 76,95 1104 22 30 100 35,55 1702 90 79 000 53,41 1104 22 99 100 0,00 2106 90 55 000 56,22 (') Refunds on exports to the Federal Republic of Yugoslavia (Serbia and Montenegro) may be granted only where the conditions laid down in amended Regulation (EEC) No 990/93 are observed. (2) No refund shall be granted on products given a heat treatment resulting in pregelatinization of the starch . (3) Refunds are granted in accordance with Regulation (EEC) No 2730/75 (OJ No L 281 , 1 . 11 . 1975, p. 20 ), amended . NB : The product codes and the footnotes are defined in Commission Regulation (EEC) No 3846/87 (OJ No L 366, 24. 12. 1987, p. 1 ), amended.